                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

TINA VARNER and WILLIAM VARNER, *
as administrators of the Estate
of W.V., deceased,              *

       Plaintiffs,                      *
                                                CASE NO. 4:17-CV-231 (CDL)
vs.                                     *

THE UNITED STATES OF AMERICA,           *

       Defendant.                       *

                                        *
WILLIAM VARNER,
                                        *
       Plaintiff,
                                        *
vs.                                             CASE NO. 4:18-CV-211 (CDL)
                                        *
THE UNITED STATES OF AMERICA,
                                        *
       Defendant.
                                        *

                                   O R D E R

       Plaintiffs filed a motion to consolidate these two actions

under Federal Rule of Civil Procedure 42 because the actions

involve common questions of law and fact.             The Government agrees

that   the   actions    should   be   consolidated.      Thus,   Plaintiffs’

motion    (ECF   No.   27   in   4:17-cv-231)    is   granted.    The     above

captioned actions are consolidated for all pretrial proceedings

and for trial.         All future filings shall be made in Case No.

4:17-cv-231, the first opened case.              This consolidation shall

not    prevent   the   Government     from   asserting   any   defenses   that
would exist if the cases proceeded separately.                    If the parties

determine that any action should be severed in the future for

trial or some other purpose, they shall file a motion to sever

at the appropriate time.          Until an order is entered severing any

action,      these    actions     shall       remain     consolidated     for   all

purposes.

      Under the scheduling order in 4:17-cv-231, the discovery

deadline is March 13, 2019, and the dispositive motion deadline

is   April    29,    2019.      The   parties     have    not   yet   submitted   a

proposed scheduling and discovery order in 4:18-cv-211; their

deadline for doing so is March 11, 2019.                    The parties in the

consolidated        action   shall    submit      a    single    joint    proposed

scheduling and discovery order by March 18, 2019.                        The joint

proposed scheduling and discovery order should be emailed to the

Clerk at columbus.ecf@gamd.uscourts.gov.

      IT IS SO ORDERED, this 7th day of March, 2019.

                                              S/Clay D. Land
                                              CLAY D. LAND
                                              CHIEF U.S. DISTRICT COURT JUDGE
                                              MIDDLE DISTRICT OF GEORGIA




                                          2
